Erazer, J.
The only question in this case is whether the complaint was good. It was to obtain a perpetual injunction to prevent proceedings to collect a judgment which it was shown had been obtained in violation of an existing injunction, still standing in full force, obtained by other parties. It is contended by the appellant that the remedy was by proceedings under the existing injunction for contempt in violating it. This proposition is not tenable. The judgment obtained in violation of the injunction is void. *478Farnsworth v. Fowler, 1 Swan 1; Turner v. Gatewood, 8 B. Mon. 613; Winn v. Albert, 2 Md. Ch. Dec. 42. If the judgment be v.oid, then proceedings to collect it may be enjoined. Strong v. Daniel, 5 Ind. 348; Smith v. Chandler, 13 Ind. 513.
J. McCabe, for appellants.
J. A. Brown, A. A. Rice, T. A. Hendricks, O. B. Hord and A. W. Hendricks, for appellees.
This suit was not upon the judgment sought to be enjoined, and it was uot necessary, therefore, to make a copy of that judgment a part of the complaint. The idea that.a plaintiff must, or may, incumber his complaint with copies of every instrument necessary to be used by him in evidence, has no warrant in the code.
The j udgment is affirmed, with costs.